Citation Nr: 1531852	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  14-20 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to January 1961.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which in pertinent part, denied service connection for bilateral hearing loss.  

In July 2014, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.


FINDING OF FACT

The Veteran's bilateral hearing loss had onset in service or was caused by or related to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this decision, the Board grants service connection for bilateral hearing loss.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  Decision  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2014).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In the instant case, the Veteran's DD Form 214 reflects that the Veteran's military occupational specialty (MOS) was a heavy weapons infantryman.  In an October 2013 statement, the Veteran explained that he incurred acoustic trauma during his military service from exposure to small arms fire, placed charges, machine gunfire, hand grenades, 81 mm mortars, and 106 recoilless rifles.  He stated that he was never provided adequate hearing protection while serving as a heavy weapons infantryman during service.  See the October 2013 statement.  The Board finds that his contentions of in-service noise exposure are deemed consistent with the circumstances of his service, and as such, noise exposure is conceded.  See 38 U.S.C.A. § 1154.  

Additionally, a December 2013 VA examination found that the Veteran met the criteria for a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  

At issue is whether the Veteran's current hearing loss is related to service.  As stated above, the Veteran was afforded a VA examination in December 2013.  After review of the claims file and physical examination of the Veteran, the examiner concluded that the Veteran's hearing loss is not related to his military noise exposure.  The examiner explained that the Veteran's separation audiogram was within normal limits, bilaterally, and exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift, which usually abates sin approximately 16 to 48 hours after exposure.  The examiner further added that since damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent threshold shift, i.e., hearing loss.  On the other hand, in August 2014, P.D., M.D. submitted a statement concluding that it is as likely as not that the Veteran's hearing loss is due largely, if not entirely, to his military service, as he was exposed to explosions, automatic weapons fire, mortars, and recoilless rifles without the benefit of adequate hearing protection.  Dr. P.D. noted that he reviewed the Veteran's available medical record, as well as clinical notes and examination prior to rendering his opinion.  

As the Board does not find either opinion to be of significantly greater probative value than the other, the evidence stands in relative equipoise and the benefit of the doubt is awarded the Veteran.  Entitlement to service connection for bilateral hearing loss is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


